


110 HRES 189 EH: Expressing the sense of the House of

U.S. House of Representatives
2007-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 189
		In the House of Representatives, U.
		  S.,
		
			June 25, 2007
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that a Welcome Home Vietnam Veterans Day should
		  be established.
	
	
		Whereas the Vietnam War was fought in Vietnam from 1961 to
			 1975, and involved North Vietnam and the Viet Cong in conflict with United
			 States Armed Forces and South Vietnam;
		Whereas the United States became involved in Vietnam
			 because policy-makers in the United States believed that if South Vietnam fell
			 to a Communist government then Communism would spread throughout the rest of
			 Southeast Asia;
		Whereas members of the United States Armed Forces began
			 serving in an advisory role to the South Vietnamese in 1961;
		Whereas as a result of the Gulf of Tonkin incidents on
			 August 2 and 4, 1964, Congress overwhelmingly passed the Gulf of Tonkin
			 Resolution (Public Law 88–408), on August 7, 1964, which effectively handed
			 over war-making powers to President Johnson until such time as peace and
			 security had returned to Vietnam;
		Whereas, in 1965, United States Armed Forces ground combat
			 units arrived in Vietnam;
		Whereas, by the end of 1965, there were 80,000 United
			 States troops in Vietnam, and by 1969 a peak of approximately 543,000 troops
			 was reached;
		Whereas, on January 27, 1973, the Treaty of Paris was
			 signed, which required the release of all United States prisoners-of-war held
			 in North Vietnam and the withdrawal of all United States Armed Forces from
			 South Vietnam;
		Whereas, on March 30, 1973, the United States Armed Forces
			 completed the withdrawal of combat troops from Vietnam;
		Whereas more than 58,000 members of the United States
			 Armed Forces lost their lives in Vietnam and more than 300,000 members of the
			 Armed Forces were wounded;
		Whereas, in 1982, the Vietnam Veterans Memorial was
			 dedicated in the District of Columbia to commemorate those members of the
			 United States Armed Forces who died or were declared missing-in-action in
			 Vietnam;
		Whereas the Vietnam War was an extremely divisive issue
			 among the people of the United States;
		Whereas members of the United States Armed Forces who
			 served bravely and faithfully for the United States during the Vietnam War were
			 caught upon their return home in the crossfire of public debate about the
			 involvement of the United States in the Vietnam War;
		Whereas the establishment of a Welcome Home Vietnam
			 Veterans Day would be an appropriate way to honor those members of the
			 United States Armed Forces who served in Vietnam during the Vietnam War;
			 and
		Whereas March 30 would be an appropriate day to establish
			 as Welcome Home Vietnam Veterans Day: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that there should be established a Welcome Home Vietnam
			 Veterans Day to honor those members of the United States Armed Forces
			 who served in Vietnam.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
